Citation Nr: 1622466	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  10-35 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a left knee disability, status post arthroscopy.

2.  Entitlement to an initial rating in excess of 10 percent for recurrent subluxation or lateral instability of the left knee.

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1987 to August 1987 and from October 1993 to July 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and July 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing from the RO in May 2014.  A transcript of the hearing has been associated with the claims file.  

In September 2015, the RO received a substantive appeal from the Veteran requesting a videoconference hearing.  There was no Statement of the Case for the Veteran to substantively appeal at that time; there was, however, a recent Supplemental Statement of the Case regarding the issues the Board previously remanded.  The Veteran has previously offered testimony regarding these issues before the Board in a May 2014 hearing and there is no indication that there is any change in the facts or circumstances regarding these claims since that time.  Although VA's duty to assist includes affording him a personal hearing, there is no right to multiple hearings in such a short span regarding the same issues without some reasonable justification, especially given the large number of veterans patiently waiting for the opportunity to testify at a hearing.  In light of the foregoing, the Veteran's request for another hearing regarding entitlement to an increased rating for the left knee disability and entitlement to a TDIU is denied. 

The issues of entitlement to a higher rating for a left knee disability and entitlement to a TDIU were previously before the Board, which remanded these issues to the RO for further development and readjudication in an October 2014 decision.  There has been substantial compliance with the remand directives regarding the Veteran's left knee disability; however, the issue must be remanded again due to new evidence.  There was not substantial compliance with the remand directives regarding the Veteran's employability.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, the TDIU claim must once again be remanded. 

The Veteran filed notices of disagreement that referenced rating decisions dated March 2015, May 2015 and August 2015.  None of these notices of disagreement state with sufficient specificity what the Veteran seeks to appeal, to include the rating(s) assigned for which disability or the effective date(s).  The RO requested the Veteran clarify what he sought to appeal in a December 2015 letter.  No adequate response was received by the RO within the allotted time period.  See 38 C.F.R. § 19.26 (2015).   As such, none of these issues are before the Board.  See, e.g., Manlincon v. West, 12 Vet. App. 238 (1999).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous Board remand, dated October 2014, the RO was requested to complete certain development in regard to the Veteran's TDIU claim.  This development was not completed.   As such, the Board remands the claim again for compliance with the October 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

On remand, the RO is requested to consider the Veteran's ability to obtain and follow substantially gainful employment in light of all of his service-connected disabilities.   Outstanding records should also be associated with the Veteran's claims file on remand. 

In the previous remand, the RO was requested to ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The RO did request the form and the Veteran returned it; however, the Board finds that the form is incomplete.  For example, the Veteran listed three different employers covering three discrete periods of time, but he also indicated that the most he ever earned was within a year that was not covered by his employment disclosures.  On remand, the Veteran should be asked to resubmit the form listing all of his employment including self-employment for the last five years he worked.  He should be notified that he may need to include an addendum if all of his employers will not fit in the space provided.  

VA treatment notes from July 2012 and March 2014 reflect that the Veteran complained of numbness in his left lower extremity.  In July 2012, the Veteran went to the emergency department after twisting his left knee the previous day, resulting in numbness to the extremity.  In March 2014, the Veteran sought treatment for his left knee with complaints of pain, numbness and instability.  The rating criteria for knee disabilities do not contemplate extremity numbness and none of the VA examination reports discuss the etiology of the Veteran's left lower extremity numbness.  On remand, the Veteran should be afforded a VA examination to determine whether the left lower extremity numbness is caused or aggravated by his service-connected left knee disabilities.  If the RO determines that the left lower extremity numbness is caused or aggravated by the Veteran's service-connected left knee disability, the RO should then determine whether the Veteran is entitled to a separate rating for this manifestation or if the issue should be referred to the Director, Compensation Service for extraschedular consideration.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all of the Veteran's outstanding VA treatment records.  Then, continue associating VA treatment records to the claims file on an ongoing basis until the case is recertified to the Board.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his asserted left lower extremity numbness.  The examiner is asked to determine whether the Veteran's service-connected left knee disabilities caused or aggravated the left lower extremity numbness.  

The examiner is requested to articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

3.  If and only if the left lower extremity numbness is determined to be caused or aggravated by his service-connected left knee disability, the RO should determine if the Veteran is entitled to a separate rating for this manifestation or whether the issue should be referred to the Director, Compensation Service for extraschedular consideration.  

4.  Send the Veteran a letter advising him of the information and evidence needed to substantiate his claim for TDIU and request that he fully complete another VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Request the Veteran to include all of his employment (including self-employment) for the last five years he worked.  Notify him that that he may need to include an addendum if all of the employers will not fit in the space provided.  

The Veteran should be provided an appropriate amount of time to submit this evidence.

5.  After completing the above development, schedule the Veteran for a VA social and industrial survey for the purpose of ascertaining the impact of his service-connected disabilities on his ability to obtain and maintain substantially gainful employment.  The Board notes that such a survey may be conducted by a vocational rehabilitation counselor or other such appropriate person. The examiner should review the claims file and address the following issues:

(a) Evaluate whether the Veteran's service-connected disability picture-whether due to a single disability or a cumulative effect of multiple disabilities-impairs his ability to meet the demands of a job, either sedentary or physical.  

(b) This should include evaluation of the limitations and restrictions imposed by his service-connected impairments on such work activities as sitting, standing, walking, lifting, carrying, pushing, and pulling.  

(c) If so, the examiner is asked to identify, to the extent possible, the date on which this degree of impairment first occurred.

The examiner is requested to articulate the reasoning underpinning all medical findings.  That is, (1) identify what facts and information support your findings, and (2) explain how the facts and information justify the findings.  If the information requested in any question cannot be provided, explain why.  A report of the examination should be prepared and associated with the Veteran's VA claims file.

6.  After completing all actions set forth above, plus any further action needed as a consequence of the development completed above, readjudicate the remanded claims with consideration of all pertinent evidence and legal authority and addressing all relevant theories of entitlement, include extraschedular consideration on a single or combined disability basis.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative an appropriate supplemental statement of the case (SSOC) that includes clear reasons and bases for all determinations.  The Veteran should be afforded the appropriate time period to respond.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  






The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




